DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakabe et al. (US 7,200,515).

Regarding claim 1, Sakabe et al. discloses a rotation angle detection apparatus (element 1, Fig. 2) comprising: a driving gear (element 1a, Fig. 2) configured to rotate integrally with a component whose rotation is to be detected; two driven gears 
Regarding claim 2, Sakabe et al. discloses a rotation angle detection apparatus, wherein the arithmetic circuit is configured to detect an abnormality in the rotation angle of the driving gear based on a difference between the rotation angles of the two driven gears, computed as a value indicating the relationship between the rotation angles of the two driven gears, and an ideal difference between the rotation angles of the two driven gears (see steps ST18 and ST19, Fig. 9 and col. 17, lines 56-67).
Regarding claim 3, Sakabe et al. discloses a rotation angle detection apparatus, wherein the arithmetic circuit is configured to detect an abnormality in the rotation angle of the driving gear based on a difference between rotation amounts of the two driven gears, computed as a value indicating the relationship between the rotation angles of the two driven gears, and an ideal difference between the rotation amounts of the two driven gears (see steps ST18 and ST19, Fig. 9 and col. 17, lines 56-67).

Regarding claim 5, Sakabe et al. discloses a rotation angle detection apparatus, wherein the arithmetic circuit is configured to, when the difference falls outside an allowable range that is set based on the ideal difference, detect the abnormality in the rotation angle of the driving gear (see col. 2, lines 25-37).
Regarding claim 6, Sakabe et al. discloses a rotation angle detection apparatus, wherein the component whose rotation is to be detected is one of a steering shaft and a pinion shaft in a steering system of a vehicle (see col. 2, lines 25-37).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo (US 7,358,719).

Regarding claim 1, Kondo discloses a rotation angle detection apparatus (element 11, Fig. 3) comprising: a driving gear (element 14, Fig. 3) configured to rotate integrally with a component whose rotation is to be detected; two driven gears (elements 15, 16, Fig. 3) having different numbers of teeth (see col. 4, lines 32-42), each of the driven gears being in mesh with the driving gear (see Fig. 3); two sensors 
Regarding claim 2, Kondo discloses a rotation angle detection apparatus, wherein the arithmetic circuit is configured to detect an abnormality in the rotation angle of the driving gear based on a difference between the rotation angles of the two driven gears, computed as a value indicating the relationship between the rotation angles of the two driven gears, and an ideal difference between the rotation angles of the two driven gears (see col. 7, lines 3-23).
Regarding claim 3, Kondo discloses a rotation angle detection apparatus, wherein the arithmetic circuit is configured to detect an abnormality in the rotation angle of the driving gear based on a difference between rotation amounts of the two driven gears, computed as a value indicating the relationship between the rotation angles of the two driven gears, and an ideal difference between the rotation amounts of the two driven gears (see col. 7, lines 3-23).
Regarding claim 4, Kondo discloses a rotation angle detection apparatus, wherein the arithmetic circuit is configured to detect an abnormality in the rotation angle 
Regarding claim 5, Kondo discloses a rotation angle detection apparatus, wherein the arithmetic circuit is configured to, when the difference falls outside an allowable range that is set based on the ideal difference, detect the abnormality in the rotation angle of the driving gear (see col. 2, line 44 through col. 3, line13).
Regarding claim 6, Kondo discloses a rotation angle detection apparatus, wherein the component whose rotation is to be detected is one of a steering shaft and a pinion shaft in a steering system of a vehicle (see col. 4, lines 19-31).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi (US 2009/0105909) discloses a rotational angle detecting device. Klimenko (US 2018/0259367) discloses a steering angle sensor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
7/29/2021